Case 1:19-cv-12379-DJC Document 47 Filed 12/25/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JONATHAN MULLANE, DOCKET NO. 1:19-CV-12379-DJC
Plaintiff,

V.

UNITED STATES DEPARTMENT

OF JUSTICE and

UNITED STATES SECURITIES

AND EXCHANGE COMMISSION,
Defendants.

Nee ee ee ee ee ee ee ee ee ee

 

AFFIDAVIT OF E. PETER MULLANE, ESQUIRE, IN SUPPORT OF THE
OPPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

Now comes E. Peter Mullane, Esquire, who being under oath hereby states as

follows:

1. That | have been duly licensed as attorney by the Commonwealth of
Massachusetts since 1968, and presently maintain a law practice in
Cambridge, Massachusetts.

2. That for all times relevant hereto, and since the commencement of this action
on November 19, 2019, | have appeared as counsel of record for the Plaintiff
in this matter.

3. On September 16, 2019, | filed a motion to intervene in a related action being
captioned Jonathan Mullane v. Federico A. Moreno, et al., Civil Action No. 18-

12618-PBS.
Case 1:19-cv-12379-DJC Document 47 Filed 12/25/20 Page 2 of 6

. All of the Defendants in the Moreno action were, and are presently, being
represented by AUSA Jason C. Weida. His said representation and
appearance as counsel of record in that matter has been continuous since at

least December 20, 2018.

ASUA Jason C. Weida filed a motion in the Moreno action on December 20,

 

2018, for the substitution of the original named Defendants to The United

States of America under the Westfall Act [ECF 2].

. AUSA Jason C. Weida also filed a motion to dismiss under Rule 12(b)(6) in the

Moreno action on December 20, 2018 [ECF 7].

. The Plaintiff in this action had his subject FOIA/ Privacy Act request outstanding
since October 2018, but it remained non-responded to throughout and including
the same period of time (in excess of one (1) year) in which the said
government defendants’ motion to dismiss [ECF 7] had been pending and

undecided in the Moreno action.

 

. Quite surprisingly, On December 30, 2019, AUSA Jason Weida actually filed
his appearance in this FOIA/PA action now before the Court on behalf of
Defendants DOJ and SEC [ECF 6]. However, prior thereto | specifically
communicated to AUSA Weida that were he to appear in this action there would

likely be a conflict of interest in these particular circumstances [EXHIBIT “A”].
Case 1:19-cv-12379-DJC Document 47 Filed 12/25/20 Page 3 of 6

9. On January 6, 2020 (being a little over one (1) year after the filing of the said

 

Motion to Dismiss by AUSA Weida) the court in the Moreno action finally
allowed the government defendants’ motion to dismiss [ECF 164].

10. “Coincidentally,” on January 8, 2020 (just two (2) days following the said
allowance of the government’s motion to dismiss in the Moreno case on
January 6, 2020), Defendant DOJ finally began processing the Plaintiffs
October 2018 FOIA/PA requests. As incredible as it may seem, Ms.
Marcenaros admits in paragraph 6 of her affidavit as follows:

On January 8, 2020, to process Plaintiff's FOIA request, FOIA
No. 2018-000468, | sent an office-wide email to all USAO-
SDFL personnel notifying of the substance of Plaintiff's FOIA
request. | asked USAO-SDFL personnel to contact me if they
had any records “regarding Jonathan Mullane, including
any/all records in the possession of the USAO-Miami, but not
limited to his employment or personnel records, between the
months of January 2018 and April 2018.

11. The pertinent chronology providing an understanding and overview of the

Defendants’ coordination and dilatory tactics are as follows:

October 2018 -- Plaintiff files FOIA/PA requests, and receipt is
promptly acknowledged via email.

November 2018 - Plaintiff commences the Moreno action.

December 20, 2018 -- AUSA Weida files motion to dismiss in Moreno

January 6, 2020 -- Motion to Dismiss filed by AUSA Weida is allowed.

January 8, 2020 —-- The date on which Defendant DOJ finally begins to

process and comply with Plaintiffs FOIA/PA requests
12. It is more than a reasonable likelihood and probability that had Defendants
DOJ and SEC timely and completely responded to the Plaintiffs outstanding
subject October 2018 FOIA/Privacy Act requests, that the motion to dismiss in

the Moreno case would have been decided differently by the court - and
Case 1:19-cv-12379-DJC Document 47 Filed 12/25/20 Page 4 of 6

certainly not in the defendants favor, as did happen. Indeed, had Defendants
DOJ and SEC timely provided all of their independent responses as the Plaintiff
had requested back in October 2018, in all probability that would have avoided
years of the wasteful and unnecessary litigation of these related claims, would
have avoided the continuing irreparable harm being caused thereby to the
Plaintiff, and would have avoided at least some of the retaliation that he has

incurred and continues to suffer going back to April 2018.

13. | became concerned, to engage in understatement, about the coincidence of
these self-serving governmental delays in producing the subject FOIA/Privacy
Act documents - going back to October 2018. There can be no other logical or
credible conclusion that these self-serving delays and obstructions by
Defendants DOJ and SEC were intentional, coordinated and strategically
planned. Indeed, the first partial production of documents did not occur until

several months after the order of dismissal in the Moreno case, and that was

 

only in response to the order of this Court. It should be more than concerning
for all parties before any court to have their cases frustrated not by the merits,
but by the orchestrating of self-serving coincidences, the employment of
deceptive tactics and strategies, and by taking unfair advantage of dilatory

timing for the benefit of the government defendants.

14. What had also been of great concern prior thereto was the fact of the filing of
the appearance by AUSA Weida in this FOIA/PA action on December 30, 2019.

He was then formally acting as counsel in both of these related actions, but
Case 1:19-cv-12379-DJC Document 47 Filed 12/25/20 Page 5 of 6

now with the apparent intent to directly control and censor the flow and
disclosure of documents to be provided under the then still pending subject
October 2018 FIOA/Privacy Act requests of the Plaintiff -- requests that he was

fully aware of.

15. As noted in my EXHIBIT “A” attached hereto, | specifically expressed my
concerns to AUSA Weida prior to his filing his appearance in this action about
his conflict-of-interest situation, including in my email to him on December 28,
2019. | had hoped that an agreeable resolution and settlement could result
without involving and wasting the valuable time of this Court in having to rule
on a motion for disqualification. However, my hopes for such reasonable

cooperation were unfortunately misplaced.

16. Accordingly, | confronted the U.S. Attorney's Office with a proposed motion for
disqualification [EXHIBIT A] in early January 2020, again with the continuing
hope to avoid consuming the Court's valuable time on a motion that was

obvious in its merits and should be consented to by the parties hereto.

17. After an animated conference call involving several AUSAs in the U.S.
Attorney's office, it was agreed that | would not file the proposed motion
[EXHIBIT Aj, that AUSA Weida would withdraw his appearance, and another

AUSA would be assigned to appear in this FOIA/PA case.

18. The foregoing is a brief chronology of some of the pertinent events in support

of why summary judgment for the government defendants should not and
Case 1:19-cv-12379-DJC Document 47 Filed 12/25/20 Page 6 of 6

would be inappropriate to enter in this action. Other than the obvious
disagreement as to the material facts necessary for such a determination and
finding by the Court, there has been an undeniable showing of bad faith,
connivance and obstruction by Defendants DOJ and SEC throughout this

FOIA/Privacy Act request process dating back to October 2018.

19. However, the complete extent and degree of such governmental misconduct
cannot be ascertained with certainty without an order from this Court for
complete discovery, including the production and review of all relevant and
unredacted documents and emails in the possession, custody and control
Defendants DOJ and SEC. If the Court so determines as may be appropriate,
a designated portion of such document production may initially be considered
for an in camera inspection and review. However, it is respectfully suggested
that this would apply only as to those certain few designated documents in

dispute by the parties.

SIGNED this 25th day of December, 2020, under the pains and penalties

of perjury.
/s/ E. Peter Mullane, Esq.
E. PETER MULLANE, ESQ.
BBO #360000
MULLANE, MICHEL & McINNES LLP
6 Bennett Street
Cambridge, MA 02138
Tel.: (617) 661-9000

. Email: peter@3mlaw.com

Counsel for Plaintiff
